Name: Directive 2005/75/EC of the European Parliament and of the Council of 16Ã November 2005 correcting Directive 2004/18/EC on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts
 Type: Directive
 Subject Matter: trade policy
 Date Published: 2005-12-09

 9.12.2005 EN Official Journal of the European Union L 323/55 DIRECTIVE 2005/75/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 November 2005 correcting Directive 2004/18/EC on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 47(2) and Articles 55 and 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The threshold applying to contracts for certain services subsidised by more than 50 % should remain aligned with the threshold applying to service contracts awarded by contracting authorities other than central governmental authorities, as had been intended to be provided for with the adoption of Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (3). (2) This alignment should also be guaranteed within the framework of the revision of the thresholds provided for in Article 78 of Directive 2004/18/EC. (3) Owing to a clerical error, Article 78 of Directive 2004/18/EC does not currently guarantee the desired alignment. Points (b) and (c) of Article 78(2) should therefore be corrected by moving the reference to point (b) of the first paragraph of Article 8 from Article 78(2)(b) to Article 78(2)(c), HAVE ADOPTED THIS DIRECTIVE: Article 1 In Article 78(2) of Directive 2004/18/EC, points (b) and (c) shall be replaced by the following: (b) the threshold established in Article 67(1)(a) on the revised threshold applying to public service contracts awarded by the contracting authorities referred to in Annex IV; (c) the thresholds established in (b) of the first subparagraph of Article 8 and in Article 67(1)(b) and (c) on the revised threshold applying to public service contracts awarded by contracting authorities other than those referred to in Annex IV. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 January 2006. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Strasbourg, 16 November 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President Bach of LUTTERWORTH (1) Opinion of 28 September 2005 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 27 September 2005 (not yet published in the Official Journal) and Council Decision of 14 November 2005. (3) OJ L 134, 30.4.2004, p. 114. Directive as amended by Commission Regulation (EC) No 1874/2004 (OJ L 326, 29.10.2004, p. 17).